Order denying petitioner’s application under article 78, Civil Practice Act, for an order prohibiting respondents from proceeding with the trial of the petitioner upon the information charging him with the crime of perjury, second degree, and granting the cross-motion of the respondents to dismiss the petition as matter of law, modified by striking therefrom the words “ as a matter of law ” and substituting therefor the words “ in the exercise of discretion.” As thus modified, the order is unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.